DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figure 4 contains the word “Einzelheit B”, needs translated to English.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claims 7 and 12 recites the limitation "a device" in last line.  There is insufficient antecedent basis for this limitation in the claim.  Should be - -the device- -


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-7, 10-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2004/0080194 A1 to Medvecky et al.
Claim 1, Medvecky et al discloses a device for arranging a passenger restraint system (title) in a vehicle in order, using the passenger restraint system, to secure a person seated in the vehicle, the device (82, figure 7 and 8) in the arranged state being fastened to a belt frame (84) for a vehicle seat, the belt frame comprising a support arrangement with a vertical support and a cross strut (paragraph [0056]), and, when the support arrangement is in the arranged state on the vehicle, the vertical support is arranged upright on a floor of the vehicle, wherein the device (82) is present as an elongate profile, wherein the device has mounting members (87) along a longitudinal axis of the profile for the fastening of retaining .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medvecky in view of DE 102014003966 A1 (hereafter 966).
	Claim 8, Medvecky et al fails to disclose wherein the support arrangement has two cross struts, wherein a first cross strut is present at an upper end of the support arrangement, wherein the first cross strut is designed for the arrangement of a headrest of the vehicle seat, wherein a second cross strut is present in a central region of the support arrangement, as viewed in the vertical direction, wherein, in the arranged state of the belt frame on the vehicle seat, components of a passenger restraint system are arranged on the second cross strut, wherein the first and the second cross strut extend on the support arrangement in the horizontal direction, wherein, at an outer region of the first and of the second cross struts, the first and the second cross strut, as viewed in a vertical extent, are connected to each other by a band like element, wherein the band-like element has an attachment member, as a result of which the device is fixed in the arranged state, Claim 9, wherein the device, as viewed in a vertical extent of the support arrangement, is arranged on the belt frame in a region between the first and the second cross struts.
	966 teaches Claim 8, wherein the support arrangement has two cross struts  (figure 1), wherein a first cross strut (9) is present at an upper end of the support arrangement, wherein the first cross strut is designed for the arrangement of a headrest of the vehicle seat, wherein a second cross strut (7) is present in a central region of the support arrangement, as viewed in the vertical direction, wherein, in the arranged state of the belt frame on the vehicle seat, components of a passenger restraint system are arranged on the second cross strut, wherein the first and the second cross strut extend on the support arrangement in the 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to include more than one cross strut at taught by 966 on the device of Medvecky in order to further support the seat. 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA ANN BONIFAZI whose telephone number is (571)272-4737. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/MELISSA ANN BONIFAZI/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612